EN MOCION DE RECONSIDERACION
El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
 Hasta que una escritura sea efectivamente ins-crita su mera presentación en el registro necesariamente tiene el mismo efecto que la inscripción. El artículo 28 de la Ley Hipotecaria dispone:
“Se considera como fecha de la inscripción para todos los efectos que ésta debe producir, la fecha del asiento de presentación, que de-berá constar en la inscripción misma.”
*283Las palabras “para todos los efectos que ésta debe produ-cir” indican que podría baber casos excepcionales, mas esto sería aplicable solamente a escrituras que por sí solas no te-nían derecho a ser inscritas. En otras palabras, la excep-ción indicada sería aplicable a casos en que el registrador por la escritura misma o por el conocimiento que él tuviere del registro, se negara a inscribir. Cuando en el caso de Pérez v. Colón, 40 D.P.R. 401, dijimos que un comprador no estaba obligado a examinar todos los libros del registro, en dicho caso una presentación se había convertido en una ins-cripción o se había fundido en ella. La presentación enton-ces era functus oficio. El asiento de presentación es un aviso implícito a todo el mundo hasta que el documento sea realmente inscrito. Una escritura, una vez presentada, si merece inscribirse, tiene todos los efectos de tal inscripción. Los efectos del artículo 1376 del Código Civil no deben de-pender de la rapidez con que el registrador suela inscribir una escritura. La intención de la Legislatura, según el ar-tículo 1376, claramente fué que en el caso de una doble venta tuviera lugar un certamen de diligencia y que el comprador que llegara primero al registro estuviera protegido en tanto en cuanto pueda protegerlo el registro. En ciertos casos, desde luego, el registro no es protección alguna, pero ese no es el caso que tenemos ante nos.

Debe declararse sin lugar la moción de reconsideración.

El Juez Presidente Señor del Toro disintió.*